     Case 2:20-cv-03044-LMA-DPC Document 49 Filed 06/14/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


RICHARD I. MILLER                                              CIVIL ACTION

VERSUS                                                             No. 20-3044

TOURO INFIRMARY                                                    SECTION I

                                      ORDER

      Due to a scheduling conflict,

      IT IS ORDERED that the pretrial conference in the above-captioned matter

is CONTINUED to WEDNESDAY, JUNE 23, 2021, at 10:00 A.M. The pretrial

conference will be held in person.



      New Orleans, Louisiana, June 14, 2021.



                                        _______________________________________
                                                  LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE
